DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/15/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The foreign references lined through in the IDS lack an English translation or statement of relevance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
 The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet, and refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
Fluid communication is established between the humidifier and the fluid passage.
Two or more heat exchangers, one or more input branch, and one or more output branch.
First working fluid supply source and second working fluid supply source.
 As described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “132” has been used to designate both “first output branch” and “second output branch” (see paragraphs [0029]-[0030]; [0037]; [0039]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1, 2, and 7-9 objected to because of the following informalities:
The use of “respectively” in claims 1 and 2 as being redundant in view of the use of “each” preceding “respectively”.
At least the recitations “second mode” and “third mode” are not dependent on a claim having a first mode and/or second mode.  They are considered naming conventions.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “and each input branch or output branch pipe is connected to each input pipeline or output pipeline between the valve on each input pipeline or output pipeline and the heat exchanger, respectively”. The ordering and number of components is unclear. For the purposes of examination, examiner interprets the OR statement as it only need one of input branch pipe or output branch pipe to be connected between the valve on only one of input pipeline or output pipeline and the heat exchanger.
Claim 2 further recites “the input branch pipes and the output branch pipes”. It is believed that “the input branch pipes and the output branch pipes” correspond to the “one or more input branch pipes” and “one or more output branch pipes” of claim 1. (Note that only one input branch pipe and one output branch pipe are present in the drawing figure). For the purposes of examination, examiner pipes and the output branch pipes” to read as “the input branch pipe and the output branch pipe”.
Claims 3-9 are rejected insofar as they are dependent on claim 2, and therefore include the same error(s).
Claim 3 recites a first heat exchanger, a first input pipeline, a first output pipeline, a second heat exchanger, a second input pipeline, and a second output pipeline. It is unclear what the relationship between these components and components of claims 1 and 2, whether they are the components of claim 1 and 2 or are in addition to/instead of.  To expedite prosecution, the above components have been interpreted as further definitions of components of claim 1 and 2, but the relationship should be clearly set forth in the claims.  
Claim 3 further recites “the first input branch pipe” and “the first output branch pipe”.  There is insufficient antecedent basis for these limitations in the claims as no input branch pipe or output branch pipe has been previously designated “first”.  It is believed that “first input branch pipe” and “first output branch pipe” correspond to the “one or more input branch pipes” and “one or more output branch pipes” of claim 1.  (Note that only one input branch pipe and one output branch pipe are present in the drawing figure). For the purposes of examination, examiner interprets the recitations “the first input branch pipe” and “the first output branch pipe” to read as “the input branch pipe” and “the output branch pipe”.
Claims 4-9 are rejected insofar as they are dependent on claim 3, and therefore include the same error(s).
Claim 4 is rejected as the numbered valves are unclear in view of claims 1 and 2. (Here, Applicant’s use of “respectively” appears clear aside from the confusion created by claims 1 and 2).  
Claims 6-9 are rejected insofar as they are dependent on claim 4, and therefore include the same error(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by YABU (US 8033532 B2).
Regarding claim 1, YABU teaches a heat exchange device (10) characterized in that it comprises: a fluid passage, (YABU teaches on Col.13 Lines 41-42 that “an air passage (not shown) that takes in and circulates first air and second air”; see first air and second air in FIG 8).; two or more heat exchangers (32,42), each heat exchanger having a thermal connection with the fluid passage (YABU teaches on Col.22 Lines 50-55 that “In this second cycle operation, the hot water introduced from the first inlet 21 heats the adsorbent and the second air in the second adsorption heat exchanger 42 and then flows to the first outlet 21. At that time, the second air is humidified. The cold water introduced from the second inlet 23 cools the adsorbent and the first air in the first adsorption heat exchanger 32”) 
and having an input pipeline and an output pipeline respectively (see elements A and C as input pipelines and elements B and D as output pipelines in YABU’s Figure 12, annotated by Examiner);
 wherein each input pipeline is connected to all other input pipelines through one or more input branch pipes (see elements A and C are connected together through input branch pipe 20 and 44), and 

    PNG
    media_image1.png
    627
    836
    media_image1.png
    Greyscale
way valve on each pipeline which allow all the pipelines to be selectively communicated or closed).

YABU’s Figure 12, annotated by Examiner 
Regarding claim 2, YABU teaches wherein each of the input pipelines (elements A and C In YABU’s Figure 12, annotated by Examiner), the output pipelines (elements B and D In YABU’s Figure 12, annotated by Examiner), the input branch pipes and the output branch pipes is provided with a valve 
and each input branch pipe or output branch pipe is connected to each input pipeline or output pipeline between the valve on each input pipeline or output pipeline and the heat exchanger, respectively (note: examiner interprets the OR statement as it only need one of input branch pipe or output branch pipe to be connected between the valve on only one of input pipeline or output pipeline and the heat exchanger: see YABU’s Figure 12, annotated by Examiner; the input branch pipes 20 or 44 are connected to the input pipelines (A) or (C) between one of the valves (4a or 3a) and one of heat exchangers (42 or 32). Furthermore, output branch pipes 35 or 45 are connected to the output pipelines B or D between one of the valves (3b or 4d) and one of heat exchangers (42 or 32)).

Regarding claim 3, YABU teaches the heat exchange device comprises: a first heat exchanger (32), which establishes a thermal connection with the fluid passage (YABU teaches on Col.22 Lines 50-55 that ” The cold water introduced from the second inlet 23 cools the adsorbent and the first air in the first adsorption heat exchanger 32”), and has a first input pipeline  and a first output pipeline (see elements A and B in YABU’s Figure 12, annotated by Examiner); a second heat exchanger (42), which establishes a thermal connection with the fluid passage (YABU teaches on Col.22 Lines 50-55 that “In this second cycle operation, the hot water introduced from the first inlet 21 heats the adsorbent and the second air in the second adsorption heat exchanger 42 and then flows to the first outlet 21”), and has a second input pipeline and a second output pipeline (see elements C and D in YABU’s Figure 12, annotated by Examiner); wherein the first input branch pipe (44 or 20) is connected between the first input pipeline (A) and the second input pipeline (C), and the first output branch pipe (45 or 35) is connected between the first output pipeline (B) and the second output pipeline (D).

Regarding claim 10, YABU teaches wherein the fluid passage is configured to convey air (YABU teaches on Col.13 Lines 41-42 that “an air passage (not shown) that takes in and circulates first air and second air” see first air and second air in FIG 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over YABU (US 8033532 B2) in view of KAS (DE-102011114885-A1: cited by Applicant: Machine Translation provided by Examiner).

Regarding claim 4, YABU teaches the first input pipeline (A) and the first output pipeline (B) are respectively provided with a first valve (3a) and a second 3106969US01 (U302053US)valve (3b), the second input pipeline (C) and the second output pipeline (D) are respectively provided with a third valve (4a) and a fourth valve (4b), and the first input branch pipe (44) and the first output branch pipe (35) are respectively provided with a fifth valve (4c) and a sixth valve (3d); wherein the first input branch pipe (44) is connected to the first input pipeline (A) between the first heat exchanger (32) and the first valve (3a), and the first input 
YABU does not teach the first input branch pipe (44) to be connected between the second heat exchanger (42) and the third valve (4a); and the first output branch pipe (35) to be connected between the second heat exchanger (42) and the fourth valve (4b). 
KAS teaches a heat exchange device that has two heat exchanger with multiple input pipelines, multiple output pipeline, input branch pipe, and output branch pipe. (KAS teaches in FIG 4 the first input branch pipeline (NB1) is connected to the first input pipeline (IN1) between the first heat exchanger (WT1) and the first valve (V11), and the first input branch pipe (NB1) is connected to the second input pipeline (IN2) between the second heat exchanger (WT2) and the third valve (V21). KAS further teaches the first output branch pipe (OB1) is connected to the first output pipeline (OUT1) between the first heat exchanger (WT1) and the second valve (V12), and the first output branch pipe (OB1) is connected to the second output pipeline (OUT2) between the second heat exchanger (WT2) and the fourth valve (V22), see KAS’s Figure 4 (A), annotated by Examiner)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchange device of YABU with [first input branch pipe (44) to be connected between the second heat exchanger (42) and the third valve (4a); and the first output branch pipe (35) to be connected between the second heat exchanger (42) and the fourth valve (4b)], as taught by KAS, to improve the heat exchange device performance of YABU to accelerate the defrosting process by deflecting the heated working fluid in (WT2) at connection point (V224) and forwarding it via connection point (V4) and (V3) to connection point (V113) and to (WT1) so the heated working fluid in KAS’s Machine Translation provided by Examiner Page.6, ¶ [0038].  

    PNG
    media_image2.png
    768
    699
    media_image2.png
    Greyscale

KAS’s Figure 4 (A), annotated by Examiner 
Regarding claim 5, YABU does not teach the heat exchange device further comprises a humidifier, and fluid communication is established between the humidifier and the fluid passage 
KAS teach a heat exchange device further comprises a humidifier, and fluid communication is established between the humidifier and the fluid passage (see KAS’s Figure 4 (B), annotated by Examiner).
adiabatic cooling of the exhaust air. These are used in summer operation to cool the exhaust air and for indirect cooling of the supply air in heat recovery systems connected to the cycle”; see KAS’s Machine Translation provided by Examiner Page.11, ¶ [0071].  


    PNG
    media_image3.png
    768
    699
    media_image3.png
    Greyscale

KAS’s Figure 4 (B), annotated by Examiner 
Regarding claim 6, YABU as modified above teaches first input pipeline (A) and the first output pipeline (B) are connected to a first working fluid supply source having a first temperature, and the second input pipeline (C) and the second output pipeline (D) are connected to a second working fluid supply source having a second temperature, and wherein the first temperature is lower than the second temperature. (YABU teaches that each input and output is connected working fluid from two different sources, each source has different working fluid temperature. For example in the YABU’s figure 12 the first input pipeline (A) and the first output pipeline (B) are connected to a cold working fluid and second input pipeline (C) and the second output pipeline (D) are connected to a hot working fluid; see YABU Col.22 Lines 50-55).
The recitations: “the first temperature is lower than the second temperature” are considered to be statements of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II). 
Regarding claim 7, YABU as modified above teaches wherein the heat exchange device has a first mode in which the third valve (4a) and the fourth valve (4b) are closed, and the first valve (3a), the second valve (3b), (the device 10 is capable of achieving the first mode by opening first valve (3a), the second valve (3b); see YABU’s Figure 12 (A), annotated by Examiner), the fifth valve (4c) and the sixth valve (3d) are opened, so that a working fluid having the first temperature passes through the first heat exchanger and the second heat exchanger (note: examiner interprets the recitations “so that a working fluid having the first temperature passes through the first heat exchanger and the second heat exchanger” to be statements of intended use. Furthermore, the device 10 is also capable of meeting the statements of intended use above (see the example in YABU’s Figure 12 (cold), annotated by Examiner)). 





    PNG
    media_image4.png
    576
    864
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    576
    845
    media_image5.png
    Greyscale
YABU’s Figure 12 (A), annotated by Examiner 
YABU’s Figure 12 (cold), annotated by Examiner


Regarding claim 8, YABU as modified above teaches wherein the heat exchange device has a second mode in which the first valve (3a) and the second valve (3b) are closed, and the third valve (4a), the fourth valve (4b), (the device 10 is capable of achieving the second mode by opening the third valve (4a), the fourth valve (4b); see YABU’s Figure 12 (B), annotated by Examiner), the fifth valve (4c) and the sixth valve (3d) are opened (see FIG 12), so that a working fluid having the second temperature passes through the first heat exchanger and the second heat exchanger (note: examiner interprets the recitations “so that a working fluid having the second temperature passes through the first heat exchanger and the second heat exchanger” to be statements of intended use. Furthermore, the device 10 is also capable of meeting the statements of intended use above (see the example in YABU’s Figure 8 (Hot), annotated by Examiner)).
Applicant is reminded “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)” (see MPEP 2114(II)): In this case, as discussed above, the device meets all the structural limitations of the claim and is, therefore, deemed capable of meeting the mode set forth).   




    PNG
    media_image6.png
    570
    855
    media_image6.png
    Greyscale
YABU’s Figure 12 (B), annotated by Examiner

YABU’s Figure 8 (Hot), annotated by Examiner 
    PNG
    media_image7.png
    524
    840
    media_image7.png
    Greyscale

Regarding claim 9, YABU as modified above teaches wherein the heat exchange device has a third mode (FIG 8) in which the fifth valve (4c) and the sixth valve (3d) are closed, and the first valve (3a), the second valve (3b), the third valve (4a) and the fourth valve (4b) are opened so that a working fluid having the first temperature passes through the first heat exchanger, and a working fluid having the second temperature passes through the second heat exchanger (note: examiner interprets the recitations “so that a working fluid having the first temperature passes through the first heat exchanger, and a working fluid having the second temperature passes through the second heat exchanger” to be statements of intended use. Furthermore, the device 10 is also capable of meeting the statements of intended use above.)
Applicant is reminded “[A]pparatus claims cover what a device is, not what a device does." Hewlett Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)” (see MPEP 2114(II)): In this case, as discussed above, the device meets all the structural limitations of the claim and is, therefore, deemed capable of meeting the mode set forth).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
• Bergman – (US 6626237 B2) teaches a similar Heat exchange device.
• KIM – (US 20190145675 A1) teaches a similar Heat exchange device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
               Examiner, Art Unit 3763                                                                                                                                                                                  



/TAVIA SULLENS/Primary Examiner, Art Unit 3763